ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                 )
                                             )
Assist Consultants Inc.                      ) ASBCA Nos. 61525, 61613, 62090
                                             )
Under Contract No. W912ER-18-C-0009          )

APPEARANCES FOR THE APPELLANT:                  Lee-Ann C. Brown, Esq.
                                                Douglas L. Patin, Esq.
                                                Sabah K. Petrov, Esq.
                                                 Bradley Arant Boult Cummings LLP
                                                 Washington, DC

APPEARANCES FOR THE GOVERNMENT:                 Michael P. Goodman, Esq.
                                                 Engineer Chief Trial Attorney
                                                Rebecca L. Bockmann, Esq.
                                                Matthew Tilghman, Esq.
                                                 Engineer Trial Attorneys
                                                 U.S. Army Engineer District, Middle East
                                                 Winchester, VA

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: October 25, 2022



                                              DAVID D’ALESSANDRIS
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61525, 61613, 62090, Appeals of
Assist Consultants Inc., rendered in conformance with the Board’s Charter.

       Dated: October 26, 2022




                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2